DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 and 12-31 are pending. Claims 21-31 are new. Claim 11 has been canceled. Claims 1-10 and 12-18 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 12, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 9,234,689 B2), hereafter referred to as “Son,” in view of Fogt (4,142,377). 
Regarding Claim 1: Son teaches an ice maker (title) comprising: an upper tray that defines upper portions (115) of a plurality of ice chambers (115 and 122), each of the upper portions (115) including an opening (see Figure 8) and at least one opening among openings of the upper portions (115) being configured to receive water (via 124);
a lower tray (120) that is located vertically below the upper tray (112), that is configured to rotate relative to the upper tray (see Figure 13), and that defines lower portions of the plurality of ice chambers (shells 122), wherein of the upper tray (112) and the lower tray (120);
a case (100) that is configured to accommodate at least a portion of the upper tray (110) and the lower tray (120), the case (100) comprising: 
an upper case (110) that holds an extended portion of the upper tray (112) at an upper side of the upper tray (see Figure 8),
an upper support (114) that couples the extended portion of the upper tray (112) to the upper case (110) at a lower side of the upper tray (112), a lower support (140) that supports an extension part (123) of the lower tray (120) at a lower side thereof, and a lower case (see Figure 8) that supports the extension part of the lower tray (120) at an upper side such that the lower case, the lower tray (see Figure 8), and the lower support are coupled to one another, wherein the lower support includes a support body configured to define a chamber accommodation portion configured to surround and support a chamber wall (wall of 120) of the lower tray (120) that is configured to define the lower portions of the plurality of ice chambers (122); and
a lower heater (152) that is located at a lower portion of the lower support (see Figure 8) and is configured to contact the chamber wall (122) of the lower tray (120) wherein the lower heater (152) includes rounded portions that surround at least a portion of a perimeter of the chamber wall of the lower tray (see Figure 8).
Son fails to teach that the tray is made of flexible material. 
Fogt teaches a tray made of a flexible material (see title). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided that the tray is made of flexible material to the structure of Son as taught by Fogt in order to advantageously flex the ice pockets in order to insure the release the ice from the ice chambers (see Fogt, see Column 6, lines 65-68). 
Regarding Claim 2: Son further teaches wherein the plurality of ice chambers (115 and 122) are arranged along a direction parallel (see Figure 3) to a rotation axis of the lower tray (120) relative to the upper tray (112), and wherein the lower heater (152) comprises a wire-type heater (see Figure 8) that extends in the direction parallel to the rotation axis (see Figure 8) and that surrounds at least a portion of a lower perimeter of the chamber wall of the lower tray (See Figure 8).
Regarding Claim 3: Son further teaches wherein the lower heater (152) further includes linear portions that are provided between the ice chambers (122) and that connect the rounded portions to each other (see Figure 8).
Regarding Claim 5: Son further teaches wherein the lower support defines a heater accommodation groove (corner of 123) that is configured to seat the lower heater (152), and wherein at least a portion of the lower heater (152) is exposed toward the chamber wall (122) of the lower tray (120) based on the lower heater (152) being seated in the heater accommodation groove (corner of 123).
Regarding Claim 6: Son further teaches wherein the lower tray comprises a stepped portion (corner of 123) that protrudes from an outer surface of the chamber wall (122) of the lower tray (120) and that is configured to contact the lower heater (152).
Regarding Claim 12: Son teaches an upper heater (151) that is located at the upper portions of the plurality of ice chambers (115), wherein the lower heater (152) is configured to supply heat to the ice chambers (115 and 122) during an ice making process (freezing), wherein the upper heater (151) is configured to supply heat to the ice chambers (115) during an ejection to process to thereby separate an ice piece generated during the ice making process from the upper tray (112), and wherein a power output (use of 150) of the lower heater (152) is varied during the ice making process (only in harvest not in freezing, Column 6, lines 40-45).
Regarding Claim 15: Son further teaches further comprising: an upper heater (151) that is located at an upper portion of the upper tray (112) and that is configured to supply heat, the upper heater (151) including rounded portions (tubes around chamber shells 115) that at least partially surround each upper portion of the plurality of ice chambers (115), wherein the lower heater (152) is located vertically below the upper heater (see Figure 8). 
Son modified supra fails to teach the lower heating area being less than the upper heating area. However, applicant has not provided evidence that the lower heating area being less than the upper heating area is significant. Further it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of the prior art is considered a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 (IV)(A). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify Son modified supra such that the lower heating area being less than the upper heating area since it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of prior art is a matter of choice which a person of ordinary skill in the art would have found obvious.
Regarding Claim 16: Son further teaches wherein each of the upper heater (151) and the lower heater (152) is a wire-type heater (150) that defines a circular shape at each of the rounded portions (115 and 122). 
Son modified supra fails to teach wherein a diameter of the upper heater at the rounded portions is greater than a diameter of the lower heater at the rounded portions.
However, applicant has not provided evidence that wherein a diameter of the upper heater is greater than a diameter of the lower heater is significant. Further it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of the prior art is considered a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 (IV)(A). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify Son modified supra such that wherein a diameter of the upper heater is greater than a diameter of the lower heater since it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of prior art is a matter of choice which a person of ordinary skill in the art would have found obvious.
Regarding Claim 19: Son further teaches wherein the upper tray (112) comprises a plurality of inlet walls (116) that define inflow openings configured to expose the plurality of ice chambers (115) to cold air (Column 5, line 58), and wherein an upper heater (151) is located between the upper case and the inflow openings of the upper tray (see Figure 8).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 9,234,689 B2), hereafter referred to as “Son,” in view of Fogt (4,142,377) as applied to claim 3 above, and further in view of Kato (JP 2013-029284 A, previously cited).
Regarding Claim 4: Son modified supra fails to teach wherein the lower heater further comprises an extension part that protrudes horizontally outward from at least one of the rounded portions to increase a contact length between the lower heater and the chamber wall.
Kato teaches wherein a lower heater (24) further comprises an extension part (22e and 22d) that protrudes horizontally outward from at least one of a rounded portions (bottom of chambers in Figure 3) to increase a contact length between the lower heater and the chamber wall (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lower heater further comprises an extension part that protrudes horizontally outward from at least one of the rounded portions to increase a contact length between the lower heater and the chamber wall to the structure of Son modified supra as taught by Kato in order to advantageously secure the heater to the lower chamber as seen in Kato figures and abstract. 
Claims 7-10, 13, and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 9,234,689 B2), hereafter referred to as “Son,” in view of Fogt (4,142,377) as applied to claim 3 above, and further in view of Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee.”
Regarding Claim 7: Son fails to teach wherein the lower tray comprises: a deformable portion that is provided at a lower portion of the chamber wall and that is configured to change from a first shape to a second shape, wherein the first shape is upwardly convex toward the ice chambers.
Lee teaches wherein a lower tray (12) comprises: a deformable portion (141) that is provided at a lower portion of a chamber wall (see Figure 6) and that is configured to change from a first shape to a second shape, wherein the first shape is upwardly convex toward the ice chambers (see Figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lower tray comprises: a deformable portion that is provided at a lower portion of the chamber wall and that is configured to change from a first shape to a second shape, wherein the first shape is upwardly convex toward the ice chambers to the structure of Son modified supra as taught by Lee in order to advantageously eject the ice from the lower tray to insure the ice pieces release (see Lee, paragraph [0032], lines 1-13).  
Regarding Claim 8: Son modified supra fails to teach wherein the lower support defines: a lower opening that is defined at a bottom portion of the chamber wall and that is configured to accommodate the deformable portion, the lower opening being configured to receive the deformable portion based on the deformable portion changing.
Lee teaches wherein a lower support (151) defines: a lower opening (see Figure 9) that is defined at a bottom portion of a chamber wall (around 141) and that is configured to accommodate a deformable portion (141), the lower opening being configured to receive the deformable portion based on the deformable portion changing (see Figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lower support defines: a lower opening that is defined at a bottom portion of the chamber wall and that is configured to accommodate the deformable portion, the lower opening being configured to receive the deformable portion based on the deformable portion changing to the structure of Son modified supra as taught by Lee in order to advantageously eject the ice from the lower tray to insure the ice pieces release (see Lee, paragraph [0032], lines 1-13).  
Regarding Claim 9: Son modified supra fails to teach further comprising an ejector that is configured to, based on rotation of the lower tray rotating downwardly relative to the upper tray, pass through the lower opening and push the deformable portion of the flexible lower tray to discharge an ice piece from the flexible lower tray.
Lee teaches an ejector (20) that is configured to, based on rotation of a lower tray (12) rotating downwardly relative to an upper tray (11), pass through the lower opening and push the deformable portion of the flexible lower tray to discharge an ice piece from the flexible lower tray (see Figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an ejector that is configured to, based on rotation of the lower tray rotating downwardly relative to the upper tray, pass through the lower opening and push the deformable portion of the flexible lower tray to discharge an ice piece from the flexible lower tray to the structure of Son modified supra as taught by Lee in order to advantageously eject the ice from the lower tray to insure the ice pieces release (see Lee, paragraph [0032], lines 1-13).  
Regarding Claim 10: Son modified supra further teaches wherein the lower support (of 120 of Son) defines a heater accommodation groove (123 of Son) that surrounds at least a portion of the lower opening (opening as taught by Lee) and that is configured to seat the lower heater (152 of Son) at a position outside of the ejector (20 of Lee) based on the ejector passing through the lower opening (see Figure 9 of Lee).
Regarding Claim 13: Son modified supra fails to teach further comprising a plurality of lower ejectors that are located vertically below the lower tray at positions corresponding to the plurality of ice chambers, wherein the plurality of lower ejectors comprise a first ejector and a second ejector that are configured to sequentially contact the lower tray based on rotation of the lower tray relative to the upper tray.
Lee teaches a plurality of lower ejectors (20) that are located vertically below a lower tray (12) at positions corresponding to a plurality of ice chambers (see Figure 4), wherein the plurality of lower ejectors (see Figure 4) comprise a first ejector (first 20) and a second ejector (second 20) that are configured to sequentially contact the lower tray (12) based on rotation of the lower tray relative to an upper tray (11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of lower ejectors that are located vertically below the lower tray at positions corresponding to the plurality of ice chambers, wherein the plurality of lower ejectors comprise a first ejector and a second ejector that are configured to sequentially contact the lower tray based on rotation of the lower tray relative to the upper tray to the structure of Son modified supra as taught by Lee in order to advantageously eject the ice from the lower tray to insure the ice pieces release (see Lee, paragraph [0032], lines 1-13).  
Regarding Claim 20: Son modified supra fails to teach wherein at least one of the inflow openings is a water receiving hole configured to receive water to at least one of the plurality of ice chambers.
Lee teaches wherein at least one of an inflow openings (115) is a water receiving hole (via 17) configured to receive water to at least one of a plurality of ice chambers (paragraph [0035], lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least one of the inflow openings is a water receiving hole configured to receive water to at least one of the plurality of ice chambers to the structure of Son modified supra as taught by Lee in order to advantageously fill the water directly into the chambers (see Lee, paragraph [0035], lines 1-7). 
Regarding Claim 21: Son modified supra further teaches wherein the lower tray (120 of Son) further comprises a stepped portion (corner of 123 of Son) at the lower portion of the chamber wall (122 of Son), the stepped portion surrounding a circumference of the deformable portion (141 of Lee).
Regarding Claim 22: Son modified supra further teaches wherein the stepped portion (corner of 123 of Son) forms a ring shape (around 122 of Son), at least a portion of the stepped portion being protruded downward from the chamber wall (122 of Son) of the lower tray (120 of Son). 
Regarding Claim 23: Son further teach wherein a lower surface of the stepped portion (123) is flat and in contact with the lower heater (152) disposed at the lower portion of the chamber accommodation portion of the lower support (see Figure 8).
Regarding Claim 24: Son further teaches wherein the stepped portion (corner 123) is provide at a height that is below the halfway point of a height of the chamber wall (122) of the lower tray (120).
Regarding Claim 25: Son modified supra further teaches wherein the deformable portion (141 of Lee) is positioned at an inside of the stepped portion (123 of Son).

Regarding Claim 26: Son modified supra further teaches wherein the chamber wall (122 of Son) of the lower tray (120 of Son) includes a recess part (space at bottom of 120 for 121 of Son) at lower surface of the deformable portion (141 of Lee) based on the deformable portion having the first shape such that the chamber wall has a uniform thickness at the deformable portion (see Figure 9 of Lee).
Regarding Claim 27: Son modified supra fails to teach wherein the lower support includes a lower opening at the lower portion of the support body, the lower opening being configured to provide a space through which the deformable portion expands outward based on the deformable portion having the second shape.
Lee teaches wherein a lower support (151) includes a lower opening (see Figure 9) at a lower portion of a support body (see Figure 9), the lower opening being configured to provide a space through which a deformable portion (141) expands outward based on the deformable portion having the second shape (see Figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lower support includes a lower opening at the lower portion of the support body, the lower opening being configured to provide a space through which the deformable portion expands outward based on the deformable portion having the second shape to the structure of Son modified supra as taught by Lee in order to advantageously eject the ice from the lower tray to insure the ice pieces release (see Lee, paragraph [0032], lines 1-13).  
Regarding Claim 28: Son modified supra further teaches wherein a diameter of the deformable portion (141 of Lee) is less than a diameter of the lower opening (gap in 151 of Lee).
Regarding Claim 29: Son modified supra further teaches wherein the lower heater (152 of Son) surrounds the deformable portion (141 of Lee) of the chamber wall (122 of Son) of the lower tray (120 of Son).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 9,234,689 B2), hereafter referred to as “Son,” in view of Fogt (4,142,377) and Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” as applied to claim 13 above, and further in view of Jeong et al. (US 2010/0326118 A1), hereafter referred to as “Jeong ‘118.”
Regarding Claim 14: Son modified supra fails to teach wherein the first ejector extends toward a first ice chamber among the plurality of ice chambers by a first length, and wherein the second ejector extends toward a second ice chamber among the plurality of ice chambers by a second length different from the first length. 
Jeong ‘118, directed towards an ice marker, teaches wherein a first ejector extends toward a first ice chamber (121) among a plurality of ice chambers by a first length (see Figure 3), and wherein a second ejector (153a) extends toward a second ice chamber (another 121, see Figure 3) among the plurality of ice chambers (121) by a second length different from the first length (see Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first ejector extends toward a first ice chamber among the plurality of ice chambers by a first length, and wherein the second ejector extends toward a second ice chamber among the plurality of ice chambers by a second length different from the first length to the structure of Son modified supra as taught by Jeong ‘118 in order to advantageously provide differing lengths of ejectors to accommodate smaller ice cells, especially cells at the ends of the tray which take longer to form ice, thus is would be efficient to have the end cells smaller (see Jeong ‘118, paragraph [0045], lines 1-14). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 9,234,689 B2), hereafter referred to as “Son,” in view of Fogt (4,142,377), as applied to claim 15 above, and further in view of Alshourbagy et al. (US 2017/0299244 A1), hereafter referred to as “Alshourbagy.”
Regarding Claim 17: Son teaches a heater accommodation groove (groove for 151) recessed downward from the upper surface of the upper tray (112) and configured to contact the upper heater (see Figure 8). 
Son modified supra fails to teach a temperature sensor configured to contact an outer surface of the upper tray and configured to detect a temperature of the upper tray, wherein the upper tray defines: a sensor accommodation groove that is located between the plurality of ice chambers, that is recessed downward from an upper surface of the upper tray, and that is configured to receive the temperature sensor.
Alshourbagy a temperature sensor (114) configured to contact an outer surface of an upper tray (110) and configured to detect a temperature of the upper tray (116), wherein the upper tray (110) defines: a sensor accommodation groove (gap in 110 for 114) that is located between a plurality of ice chambers (see Figure 4), that is recessed downward from an upper surface of the upper tray (110), and that is configured to receive the temperature sensor (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature sensor configured to contact an outer surface of the upper tray and configured to detect a temperature of the upper tray, wherein the upper tray defines: a sensor accommodation groove that is located between the plurality of ice chambers, that is recessed downward from an upper surface of the upper tray, and that is configured to receive the temperature sensor to the structure of Son modified supra as taught by Alshourbagy in order to advantageously measure the temperature above the cells to maintain an air temperature above freezing to facilitate melting of frost on the tray (see Alshourbagy, paragraph [0004], lines 43-47).  
Regarding Claim 18: Son modified supra fails to teach wherein the upper case comprises sensor installation ribs that protrude from a bottom surface of the upper case toward the upper tray and that are configured to, based on the upper tray being coupled to the upper case, insert into the sensor accommodation groove to limit movement of the temperature sensor. 
Alshourbagy teaches an upper case (116) located vertically above an upper tray (118) and configured to couple to the upper tray, and wherein the upper case (116) comprises sensor installation ribs (ribs in 110) that protrude from a bottom surface of the upper case (116) toward the upper tray (118) and that are configured to, based on the upper tray being coupled to the upper case (see Figure 4), insert into the sensor accommodation groove (gap for 114 and gap for wires for 114 from 124, see Figure 9) to limit movement of the temperature sensor (paragraph [0039], lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper case comprises sensor installation ribs that protrude from a bottom surface of the upper case toward the upper tray and that are configured to, based on the upper tray being coupled to the upper case, insert into the sensor accommodation groove to limit movement of the temperature sensor to the structure of Son modified supra as taught by Alshourbagy in order to advantageously keep the electrical elements stable above the ice and water in the tray (see Alshourbagy, paragraph [0010], lines 1-8).  
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 9,234,689 B2), hereafter referred to as “Son,” in view of Fogt (4,142,377) and Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” as applied to claim 21 above, and further in view of Kato (JP 2013-029284 A, previously cited).
Regarding Claim 30: Son modified supra fails to teach wherein the lower support includes a heater coupling part provided at the lower portion thereof, the heater coupling part having an inner wall with a ring shape and an outer wall that surrounds the inner wall, and wherein the lower heater is provided between the inner wall and the outer wall and configured to contact to the stepped portion.
Kato teaches wherein a lower heater (24) further comprises an extension part (22e and 22d) that protrudes horizontally outward from at least one of a rounded portions (bottom of chambers in Figure 3) to increase a contact length between the lower heater and the chamber wall (see Figure 3).
Kato teaches lower support includes a heater coupling part (22e and 22d) provided at a lower portion thereof (see Figure 3), the heater coupling part (22e and 22d) having an inner wall with a ring shape (to hold heater tube 24) and an outer wall that surrounds the inner wall (see Figure 3), and wherein a lower heater (24) is provided between the inner wall and the outer wall and configured to contact to a stepped portion (25a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lower support includes a heater coupling part provided at the lower portion thereof, the heater coupling part having an inner wall with a ring shape and an outer wall that surrounds the inner wall, and wherein the lower heater is provided between the inner wall and the outer wall and configured to contact to the stepped portion to the structure of Son modified supra as taught by Kato in order to advantageously secure the heater to the lower chamber as seen in Kato figures and abstract. 
Regarding Claim 31: Son modified supra fails to wherein the inner wall defines a lower opening having a diameter greater than a diameter of the deformable portion of the chamber wall. 
Son modified supra teaches wherein a portion of the stepped portion (123 of Son and corner for 151 of Son) is provided at an inside of the outer wall of the heater coupling part (see Figure 8).
However, applicant has not provided evidence that wherein the inner wall defines a lower opening having a diameter greater than a diameter of the deformable portion of the chamber wall, is significant. Further it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of the prior art is considered a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 (IV)(A). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify Son modified supra such that wherein the inner wall defines a lower opening having a diameter greater than a diameter of the deformable portion of the chamber wall, since it has been held that absent persuasive evidence that the particular configuration of the claimed element is significant, changing the size of prior art is a matter of choice which a person of ordinary skill in the art would have found obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Culley et al (US 2014/0167321 A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                 /KIRSTIN U OSWALD/                                                                                                 Examiner, Art Unit 3763                                                                                                                                                                    
  /LEN TRAN/
  Supervisory Patent Examiner, Art Unit 3763